          Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 1 of 35



                           UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION



IN RE:                                                 §
                                                       §      CASE NO. 18-34658
HOUTEX BUILDERS, LLC, et al.,1                         §
                                                       §      CHAPTER 11
         DEBTORS.                                      §
                                                       §


    AMENDED DISCLOSURE STATEMENT FOR JOINT PLAN OF LIQUIDATION
           OF HOUTEX BUILDERS, LLC, 2203 LOOSCAN LANE, LLC, AND
     415 SHADYWOOD, LLC UNDER CHAPTER 11 OF THE BANKRUPTCY CODE




    THIS DISCLOSURE STATEMENT HAS NOT YET BEEN APPROVED BY THE
    BANKRUPTCY COURT. This proposed Disclosure Statement is not a solicitation of acceptance
    or rejection of the Plan. Acceptances or rejections may not be solicited until the Bankruptcy Court
    has approved this Disclosure Statement under Bankruptcy Code § 1125. This proposed Disclosure
    Statement is being submitted for approval only, and has not yet been approved by the Bankruptcy
    Court.




1         The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
          federal tax identification number, are: HOUTEX Builders, LLC (2111); 2203 Looscan Lane, LLC
          (1418); and 415 Shadywood, LLC (7627).
        Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 2 of 35



                                               TABLE OF CONTENTS
ARTICLE I DESCRIPTION OF THE PLAN’S TREATMENT OF CLAIMS. .................... 2
        A.      Administrative and Priority Claims. ............................................................................... 2
        B.      Holders of Claims Entitled to Vote. ............................................................................... 4
        C.      Acceptance of a Plan by a Class. ..................................................................................... 5
        D.      Summary of Classification and Treatment of Claims. .............................................. 6
        E.      Plan Support Agreement with Great Southwest Financial Corporation. ............. 8
        F.      Special Provision Governing Unimpaired Claims. .................................................... 8
        G.      Nonconsensual Confirmation. ......................................................................................... 8
ARTICLE II OVERVIEW OF THE DEBTORS’ BUSINESSES AND CLAIMS AGAINST
HL BUILDERS, LLC F/K/A CD HOMES ............................................................................ 9
        A.      Debtors Generally. ............................................................................................................... 9
        B.      Robert Parker and HL Builders, LLC f/k/a CD Homes, LLC. ............................ 9
        C.      CD Homes’s Mismanagement and Fraud. .................................................................. 9
        D.      Lead-Up to Bankruptcy. ..................................................................................................11
        E.      Claims Against CD Homes. ...........................................................................................11
ARTICLE III SIGNIFICANT EVENTS IN THE DEBTORS’ CASE ................................ 12
        A.      Financial Condition of Houtex......................................................................................12
        B.      Financial Condition of Shadywood. .............................................................................13
        C.      Financial Condition of Looscan. ...................................................................................13
        D.      Debtor-in-Possession Financing...................................................................................13
        E.      Sale of Properties. ..............................................................................................................13
        F.      Employment of Professionals. .......................................................................................14
ARTICLE IV MEANS FOR IMPLEMENTATION OF THE PLAN ................................. 14
        A.      Sale and Distribution of Non-Remnant Assets.........................................................14
        B.      Preservation of Causes of Action...................................................................................14
        C.      Remnant Asset Auctions. ................................................................................................14
        D.      Establishment of Houtex Liquidating Trust and Authority, Rights and Duties
                of Liquidating Trustee. ....................................................................................................15
        E.      Claims Entitled to Distribution from the Houtex Liquidating Trust. ...............16
        F.      Operations of the Debtors Between Confirmation Date and Effective Date ...18
        G.      Establishment of the Administrative Claims Bar Date. .........................................18
        H.      Term of Injunctions or Stays. .........................................................................................18
        I.      Debtors’ Professionals. .....................................................................................................18
        J.      Closure of Looscan and Shadywood Cases. ...............................................................19
ARTICLE V PROVISIONS GOVERNING DISTRIBUTIONS .......................................... 19
        A.      Initial Distributions from Remnant Asset Proceeds ...............................................19
        B.      Initial Distributions from Houtex Liquidating Trust .............................................19
        C.      Subsequent Distributions. ...............................................................................................19
        D.      Delivery of Distributions. ................................................................................................19
        E.      Manner of Cash Payments Under the Plan. ...............................................................20
        F.      Time-Bar to Cash Payments by Check. ......................................................................20
        G.      Compliance with Tax Requirements. ..........................................................................20
          Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 3 of 35



          H.         No Payments of Fractional Dollars and Minimum Distributions. .....................21
          I.         Interest on Claims. ............................................................................................................21
          J.         No Distribution in Excess of Allowed Amount of Claim. .....................................21
          K.         Setoff and Recoupment....................................................................................................21
          L.         No Distribution Pending Allowance. ..........................................................................21
  ARTICLE VI TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
LEASES ................................................................................................................................... 22
          A.         Assumption and Rejection of Executory Contracts and Unexpired Leases. ...22
          B.         Claims Based on Rejection of Executory Contracts and Unexpired Leases. ..22
ARTICLE VII CONDITIONS PRECEDENT TO THE EFFECTIVE DATE .................. 22
  ARTICLE VIII INDEMNIFICATION, RELEASE, INJUNCTIVE AND RELATED
PROVISIONS ......................................................................................................................... 23
          A.         Compromise and Settlement. .........................................................................................23
          B.         Releases. ...............................................................................................................................23
          C.         Exculpation. ........................................................................................................................24
          D.         Injunction.............................................................................................................................24
          E.         Release of Liens. ................................................................................................................25
          F.         Carve-Out .............................................................................................................................25
ARTICLE IX RETENTION OF JURISDICTION .............................................................. 25
ARTICLE X SOLICITATION AND VOTING PROCEDURES ......................................... 26
          A.         Holders of Claims Entitled to Vote on the Plan. ......................................................27
          B.         Voting Record Date. .........................................................................................................27
          C.         Submitting Votes on the Plan. .......................................................................................27
          D.         Which Ballots Are Not Counted....................................................................................28
ARTICLE XI CONFIRMATION OF THE PLAN............................................................... 28
          A.         Requirements for Confirmation of the Plan. .............................................................28
          B.         Best Interests of Creditors/Liquidation Analysis. ...................................................28
          C.         Feasibility. ............................................................................................................................29
          D.         Acceptance by Impaired Classes. .................................................................................29
          E.         Confirmation Without Acceptance by All Impaired Classes. ...............................29
ARTICLE XII TAX CONSEQUENCES OF THE PLAN ................................................... 31
ARTICLE XIII CONCLUSION AND RECOMMENDATION .......................................... 31




                                                                            ii
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 4 of 35



        Houtex Builders, LLC (“Houtex”), 2203 Looscan Lane, LLC (“Looscan”) and 415
Shadywood, LLC (“Shadywood” and collectively with Houtex and Looscan, the “Debtors”) submit
this Disclosure Statement pursuant to § 1125 of the Bankruptcy Code to holders of Claims against the
Debtors in connection with: (1) the solicitation of acceptances of the Plan that the Debtors filed with
the Bankruptcy Court; and (2) the hearing to consider confirmation of the Plan (the “Confirmation
Hearing”), scheduled to commence on [●],2 2019 at [●].m. (prevailing Central Time). Unless
otherwise indicated or defined herein, all capitalized terms contained herein have the
meanings ascribed to them in the Joint Plan of Liquidation of Houtex Builders, LLC, 2203
Looscan Lane, LLC, And 415 Shadywood, LLC Under Chapter 11 of the Bankruptcy Code
(the “Plan”) filed in connection herewith.

         In addition, unless otherwise noted, a ballot for the acceptance or rejection of the Plan is
enclosed with each copy of this Disclosure Statement that is submitted to the holders of Claims that
are entitled to vote to accept or reject the Plan.

         On [●], 2019, after notice and a hearing, the Bankruptcy Court entered an order (the
“Disclosure Statement Order”) [ECF No. [●]] approving this Disclosure Statement as containing
adequate information of a kind, and in sufficient detail, to enable hypothetical, reasonable persons
typical of the Debtors’ creditors to make an informed judgment regarding the Plan. Further, the Court
deemed this Disclosure Statement approved for the purposes of soliciting votes on the Plan.
APPROVAL OF THIS DISCLOSURE STATEMENT DOES NOT, HOWEVER,
CONSTITUTE A DETERMINATION BY THE BANKRUPTCY COURT AS TO THE
FAIRNESS OR MERITS OF THE PLAN.

         The Disclosure Statement Order sets forth in detail the deadlines, procedures, and instructions
for filing objections to confirmation of the Plan. Detailed instructions for voting to accept or reject
the Plan accompany each ballot.

       Before voting on the Plan, each holder of a Claim entitled to vote on the Plan should read this
Disclosure Statement, the Plan, any supplement to the Plan, any exhibits attached to all of the
foregoing documents, the agreements and documents described therein, the Disclosure Statement
Order, and the instructions accompanying the ballot in their entirety. These documents contain,
among other things, important information concerning the classification of Claims for voting
purposes and the tabulation of votes.

       Chapter 11.

        Chapter 11, the principal business reorganization chapter of the Bankruptcy Code, permits a
debtor to reorganize or liquidate its business for the benefit of itself and its creditors. The
commencement of a Chapter 11 Case creates an estate comprised of all of the legal and equitable
interests of the debtor as of the date the chapter 11 petition is filed. The Bankruptcy Code provides
that the debtor may continue to operate its business and remain in possession of its property as a
“debtor in possession.”



2      The bracketed circles represent information that will be filled in prior to the solicitation of the Plan and Disclosure
       Statement.
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 5 of 35



        The consummation of a plan of reorganization is the principal objective of a chapter 11 case.
A plan of reorganization sets forth the means for satisfying claims against a debtor. Confirmation of
a plan by the Bankruptcy Court binds the debtor, any person acquiring property under the plan, any
creditor or ownership interest holder of a debtor, and any other person or entity subject to the terms
and conditions of the plan. Subject to certain limited exceptions, the order approving confirmation
of a plan of reorganization discharges a debtor from any debt, ownership interest, or other claim that
arose prior to the date of confirmation of the plan and substitutes in place of such debts and other
claims the obligations specified in the confirmed plan.

        Certain holders of claims against the Debtors are permitted to vote to accept or reject the plan.
Before soliciting acceptances of the proposed plan, § 1125 of the Bankruptcy Code requires a debtor
to prepare a disclosure statement containing adequate information of a kind, and in sufficient detail,
to enable a hypothetical, reasonable claimant to make an informed judgment regarding the plan. The
Debtors are submitting this Disclosure Statement pursuant to § 1125 of the Bankruptcy Code to
holders of Claims against the Debtors that are entitled to vote to accept or reject the Plan.

        Plan Summary.

        The Plan contemplates a liquidation of the Debtors by: (1) paying Spirit of Texas Bank the
remaining Thornblade Sale Proceeds; (2) selling the Lynbrook House and satisfying the
CommunityBank Secured Claim and using the remaining proceeds as specified in the Plan;
(3) auctioning the Shadywood Remnant Assets and the Looscan Remnant Assets, at which the holder
of the Shadywood DIP Facility Claim and the Looscan DIP Facility Claim will make a non-cash bid
for the Shadywood Remnant Assets and the Looscan Remnant Assets, respectively; (4) transferring
the Houtex Remnant Assets to a Liquidating Trust to be managed for the benefit of the Houtex
creditors..

                                  ARTICLE I
                DESCRIPTION OF THE PLAN’S TREATMENT OF CLAIMS.

A.      Administrative and Priority Claims.

           1.   Non-DIP Administrative Claims.

        The treatment of the Non-DIP Administrative Claims is specified in the Plan. The Debtor’s
expect that the only Non-DIP Administrative Claims that will remain on the Effective Date are unpaid
Professional Fees. Such unpaid Professional Fees shall be satisfied from the proceeds of the sale of
Lynbrook. Professional Compensation is discussed in more detail below.

           2.   DIP Facility Claims.

      The Houtex DIP Facility Claim will be satisfied in full from the proceeds of the sale of
Lynbrook.

        The Shadywood DIP Facility Claim and the Looscan DIP Facility Claim shall be satisfied in
the following manner:




                                                   2
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 6 of 35



         1.     The DIP Lender shall submit a non-cash bid in the full unpaid amount of the
Shadywood DIP Facility Claim and the Looscan DIP Facility Claim at each of the Auctions for the
sale of the Shadyoowd Remnant Assets and the Looscan Remnant Assets, respectively.

        2.      If the DIP Lender is declared the Successful Bidder at an Auction, the DIP Lender’s
DIP Facility Claims against such Debtor shall be deemed satisfied in full upon the closing of the sale
of such Debtor’s Remnant Assets to the DIP Lender. For avoidance of doubt, pursuant to the terms
of this Plan, there will be no Auction of the Houtex Remnant Assets; rather the Houtex Remnant
Assets shall be assigned to the Houtex Liquidating Trust.

        3.      If the DIP Lender is not the Successful Bidder at an Auction, the DIP Lender shall be
paid in full and final satisfaction, settlement and discharge of, and in exchange for the DIP Facility
Claim against from such Debtor’s Remnant Asset Sale Proceeds.

           3.   Professional Compensation and Reimbursement Claims and the Professional
                Fee Reserve.

        During January 2019, the principal asset of Shadywood and Looscan were sold. As a result,
all Professional services incurred after February 1, 2019 are principally benefiting Houtex and shall be
asserted exclusively against Houtex and not Shadywood or Looscan.

       All Professionals employed by the Debtors in the Chapter 11 Cases will (i) provide to Houtex
within seven (7) days after the Confirmation Date, an estimate of their Accrued Professional
Compensation through the Effective Date, and (ii) file all requests for allowance of compensation and
reimbursement of expenses pursuant to §§ 328, 330 or 503(b) of the Bankruptcy Code for services
performed and expenses incurred in the Chapter 11 Cases through the Effective Date by no later than
the Professional Fee Claim Bar Date.

        On the Effective Date, Houtex or the Liquidating Trustee, as the case may be, shall establish
and fund the Professional Fee Reserve in accordance with the estimates provided by the Professionals
in accordance with the preceding paragraph.

        If excess amounts remain in the Professional Fee Reserve after all Allowed Claims of
Professionals have been paid in full, such excess amounts shall distributed to holders of Allowed
Houtex General Unsecurd Claim in accordance with the provisions of this Plan or the Liquidating
Trust Agreement.

           4.   Priority Claims.

        The Debtors do not believe there are any valid Priority Claims.

        If there are any Allowed Priority Claims against Houtex, the Liquidating Trustee shall pay each
holder of an Allowed Priority Claim against Houtex the full unpaid amount of such Allowed Priority
Claim in Cash, on the later of: (i) seven (7) days after the Effective Date; (ii) seven (7) days after the
date such Priority Claim becomes Allowed; and (iii) the date such Allowed Priority Claim is payable
under applicable non-bankruptcy law.

       If there are any Allowed Priority Claims against Shadywood or Looscan, then the holders of
such Allowed Priority Claims against Shadywood and Looscan shall be paid from the excess proceeds


                                                    3
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 7 of 35



of the sale of the Shadywood Remnant Assets or the Looscan Remnant Assets, respectively, if there
are such excess proceeds. If there are no such excess proceeds then the holds of any Allowed Priority
Claims against Shadywood and the holders of Allowed Priority Claims against Looscan shall receive
nothing on account of their claims.

B.      Holders of Claims Entitled to Vote.

        Under the Bankruptcy Code, only holders of allowed claims in impaired classes of claims that
are not deemed to have accepted or rejected a proposed plan are entitled to vote to accept or reject a
proposed chapter 11 plan.

        A class is “impaired” under a plan unless, with respect to each claim or interest of such class,
the plan:

               leaves unaltered the legal, equitable or contractual rights to which the holder
                of the claim or interest is entitled; or

               notwithstanding any contractual provision or applicable law that entitles the
                holder of such claim or interest to demand or receive accelerated payment on
                account of a default, cures any default, reinstates the original maturity of the
                obligation, compensates the holder for any damages incurred as a result of
                reasonable reliance on such provision or law and does not otherwise alter the
                legal, equitable or contractual rights of such holder based on such claim or
                interest.

Classes of claims that are unimpaired under a chapter 11 plan are conclusively presumed to have
accepted the plan and are not entitled to vote to accept or reject the plan. Classes of claims in which
the holders will receive no recovery under a chapter 11 plan are deemed to have rejected the plan and
are also not entitled to vote to accept or reject the plan.

           1. Classes of Claims are Entitled to Vote on the Plan.

        Holders of Claims in the following Classes are impaired and entitled to vote on the Plan:

                       Shadywood DIP Facility Claim

                       Looscan DIP Facility Claim

                       Spirit of Texas Bank

                       Great Southwest Financial Corporation

                       Houtex General Unsecured Claims

                       Shadywood General Unsecured Claims

                       Looscan General Unsecured Claims




                                                   4
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 8 of 35



           2. Classes of Claims That Are Unimpaired and Not Entitled to Vote on
              the Plan.

       Holders of classes of claims that are unimpaired under the Plan are deemed to accept the Plan
and are not entitled to vote on the Plan. Holders of Claims in the following Classes are unimpaired
and not entitled to vote on the Plan:

                       Priority Claims

                       Houtex DIP Facility Claim

                       CommunityBank

                       Other Secured Claims

           3. Classes of Claims and Interests That Receive No Property Under the
              Plan That Are Deemed to Reject The Plan and Not Entitled to Vote on
              the Plan.

        Holders of classes of claims and interests that receive no property under the Plan are deemed
to reject to the Plan and are not entitled to vote on the Plan. Holders of Claims and Interests in the
following Classes are receiving no property under the Plan, are deemed to reject the Plan and are not
entitled to vote on the Plan:

                       Houtex Member Interests

                       Shadywood Member Interests

                       Looscan Member Interests

C.      Acceptance of a Plan by a Class.

        The Bankruptcy Code defines “acceptance” of a plan by a class of impaired Claims as
acceptance by creditors in that class that hold at least two-thirds in dollar amount and more than
one-half in number of the claims that cast ballots for acceptance or rejection of the plan. In the event
that the Bankruptcy Court enters an order holding that any Class of Claims is unimpaired, each holder
of an Allowed Claim in any such Class will be conclusively presumed to have accepted the Plan, and
any votes to accept or reject the Plan submitted by holders of Claims in any such Class will be null,
void, and have no effect.

        A vote may be disregarded if the Bankruptcy Court determines, after notice and a hearing, that
such acceptance or rejection was not solicited or procured in good faith or in accordance with the
provisions of the Bankruptcy Code.

        If a Class of Claims entitled to vote on the Plan rejects the Plan, the Debtors reserve the right
to amend the Plan, request confirmation of the Plan under § 1129(b) of the Bankruptcy Code, or both.
Section 1129(b) permits the confirmation of a chapter 11 plan notwithstanding the non-acceptance of
a plan by one or more impaired classes of claims through a procedure known as “cram-down.”


                                                   5
          Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 9 of 35



        Under § 1129(b), a plan may be confirmed by a bankruptcy court if it does not “discriminate
unfairly” and is “fair and equitable” with respect to each non-accepting class. If a Class of Claims
entitled to vote does not vote to accept the Plan, the Debtors will announce its determination on
whether to request confirmation of the Plan under § 1129(b) of the Bankruptcy Code prior to or at
the Confirmation Hearing.

D.        Summary of Classification and Treatment of Claims.

      In accordance with § 1123(a)(1) of the Bankruptcy Code, the Debtors have not classified
Administrative Claims or Priority Claims.

        The following table classifies Claims against the Debtors collectively, for all purposes,
including voting, confirmation, and distribution pursuant to the provisions of the Plan and pursuant
to §§ 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems a Claim to be classified in a
particular Class only to the extent that the Claim qualifies within the description of that Class and shall
be deemed classified in a different Class to the extent that such Claim or any portion thereof qualifies
within the description of such different Class. A Claim is in a particular Class only to the extent that
any such Claim is Allowed in that Class and has not been paid or otherwise settled prior to the
Effective Date. Each Class set forth below is treated under the Plan as a distinct Class for voting and
distribution purposes.

                      Proposed Treatment of Classes of Creditors Under the Plan
    Description of Class     Estimated Range of           Proposed Treatment Under Plan
                             Claims in Class
                                        UNCLASSIFIED CLAIMS
    Non-DIP                  $75,0003                     Paid in full
    Administrative Claims
    Priority Claims          $0.00                        Paid in full
                                          DIP Facility Claims
    Houtex DIP Facility      $125,000 to $164,583         Paid in full from sale of Lynbrook.
    Claim
    Shadywood DIP            $60,000 to $120,788          Will be used as a credit in Auction of
    Facility Claim                                        Remnant Assets.
    Looscan DIP Facility     $60,000 to $116,524          Will be used as a credit in Auction of
    Claim                                                 Remnant Assets.
                                          SECURED CLAIMS
    CommunityBank            $1,627,070.694               Paid in full

3         The Debtors do not anticipate having any unpaid administrative claims on the effective date
          other than professional fees that have not already been satisfied from proceeds of the DIP
          Facilities. Therefore, this is the estimated amount of unpaid Professionals on the Effective
          Date.
4         Amount assumes a payoff by July 31, 2019.


                                                    6
     Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 10 of 35




Spirit of Texas Bank    $1,725,759.95               The holder of the Spirit of Texas Bank shall
                                                    receive the following: (i) no later than
                                                    fifteen (15) days after the Effective Date, all
                                                    of the remaining proceeds of the sale of
                                                    Thornblade plus the certificate of deposit at
                                                    Spirit of Texas in the amount of
                                                    $252,000.00, (ii) no later than seven (7) days
                                                    after the liquidation of the Nored Note, the
                                                    proceeds of the Nored Note, and (iii) a
                                                    Houtex General Unsecured Claim for any
                                                    portion of the Spirit of Texas Bank Secured
                                                    Claim that is not satisfied by (i) and (ii) (the
                                                    “Spirit of Texas Bank Deficiency Claim”).
                                                    At any time, Spirit of Texas Bank may
                                                    waive its entitlement to the proceeds of the
                                                    Nored Note by sending written notification
                                                    of such waiver to Houtex or the
                                                    Liquidating Trustee and in such case the
                                                    Nored Note will be liquidated for the
                                                    benefit of all the Houtex General
                                                    Unsecured Creditors and the Spirit of
                                                    Texas Bank Deficiency Claim will be
                                                    determined by just taking into account the
                                                    distribution of property in (i) above.
Great Southwest         $387,254.71                 The holder of the Great Southwest
Financial Corporation                               Financial Corporation Claim shall receive a
                                                    Houtex General Unsecured Claim in the
                                                    amount of $387,254.71 plus an allocation
                                                    of the proceeds of the Foster Claim as
                                                    provided in the Plan Support Agreement.
Other Secured Claims    Property taxes for the      Any creditor holding an Other Secured
                        Lynbrook house              Claim that is not expressly otherwise
                        (estimated in the           provided for herein shall receive the
                        maximum amount of           following: (a) if the value of the collateral
                        $210,000 on the Effective   securing the Other Secured Claim is equal
                        Date)                       to or greater than the Allowed amount of
                                                    such Other Secured Claim then the holder
                        Homeowners’ association     of such Other Secured Claim shall receive
                        fees (estimated in the      the following: (i) the property securing the
                        maximum amount of           Other Secured Claim and (ii) a Deficiency
                        $2,000 on the Effective     Claim for the amount equal to the amount
                        Date)                       of the Allowed Other Secured Claim less
                                                    the value of such collateral against the
                                                    appropriate Debtor, and (b) if the value if
                                                    the collateral is greater than the amount of


                                              7
      Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 11 of 35



                                                       the Allowed Other Secured Claim, then the
                                                       holder of such Other Secured Claim shall
                                                       receive the indubitable equivalent of such
                                                       claim as determined by the Debtors which
                                                       can include the cash value of the claim
                                                       upon liquidation of the collateral (i.e., the
                                                       Lynbrook house).
                                    UNSECURED CLAIMS
 Houtex General           $5,000,000 to $7,000,000     Paid pro rata through recoveries by
 Unsecured Claims                                      Liquidating Trust.
 Shadywood General        $700,000 to $1,400,000       Paid pro rata based on results of auction.
 Unsecured Claims
 Looscan General          $950,000 to $1,100,00        Paid pro rata based on results of auction.
 Unsecured Claims
                                    UNSECURED CLAIMS
 Houtex Member            N/A                          Extinguished
 Interests
 Shadywood Member         N/A                          Extinguished
 Interests
 Looscan Member           N/A                          Extinguished
 Interests


E.     Plan Support Agreement with Great Southwest Financial Corporation.

        In order to resolve an informal objection raised by Great Southwest Financial Corporation in
connection with the Plan, the Debtors and Charles Foster entered into a Plan Support Agreement
with Great Southwest Financial Corporation. A copy of the Plan Support Agreement is attached
hereto as Exhibit A. The Plan Support Agreement provides for, among other things, an allocation of
a percentage of the recovery on the Foster claim to Great Southwest Financial Corporation.

F.     Special Provision Governing Unimpaired Claims.

        Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’
rights with respect to any Unimpaired Claim, including, without limitation, any legal and equitable
defenses to or setoffs or recoupments against any such Unimpaired Claim.

G.     Nonconsensual Confirmation.

        The Debtors reserve the right to seek confirmation of the Plan under § 1129(b) of the
Bankruptcy Code. To the extent that any Class votes to reject the Plan, the Debtors further reserves
the right to modify the Plan.




                                                   8
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 12 of 35



                                ARTICLE II
                  OVERVIEW OF THE DEBTORS’ BUSINESSES
            AND CLAIMS AGAINST HL BUILDERS, LLC F/K/A CD HOMES

A.     Debtors Generally.

        The Debtors were in the business of building high-end, single-family homes in the Houston
area. 2203 Looscan Lane, LLC and 415 Shadywood, LLC were single-purpose entities formed to
finance the construction of homes at their respective addresses. Houtex Builders, LLC, on the other
hand, was formed to finance the construction of several homes, including ones located at 3
Thornblade, 15 Thornblade, 5325 Lynbrook, 3019 Ella Lee, 3054 Locke Lane, and 6111 Crab
Orchard.

       The Debtors are each owned 100% by Charles C. Foster and Lily Foster (the “Fosters”).

B.     Robert Parker and HL Builders, LLC f/k/a CD Homes, LLC.

        The Fosters and Robert Parker have had a business relationship spanning approximately ten
years. Over the course of this time, Parker, through HL Builders, LLC (“CD Homes”), has constructed
custom built homes that the Fosters have financed by providing capital and guaranteeing construction
loans. As a general rule, Parker was charged with the responsibility of managing the project, including
purchasing the property, securing appropriating financing for the project, construction of the home,
and managing the sale process.

        Foster met with Parker periodically in order to discuss the progress of the various projects.
Parker would often provide sales and marketing information regarding the properties that ultimately
turned out to be extremely over optimistic. Parker would also regularly provided Charles Foster with
financing documents for execution on the various properties. Originally, these documents generally
consisted of construction loans and accompanying guarantees. As time progressed, Parker began the
practice of presenting Charles Foster with documents for lines of credit for the properties “just in
case.”

        During the relationship, the Fosters discovered that they were able to borrow money at a rate
lower than those from traditional construction loans through their own banking relationships. The
Fosters presented this information to Parker with the idea that the reduced interest would decrease
the carrying costs of the homes, thereby decreasing the overall risk of the projects. Parker agreed, and
the Fosters began utilizing these personal lines to provide equity infusions for the entities to use in
developing the properties.

C.     CD Homes’s Mismanagement and Fraud.

         The Fosters became concerned upon the sale of a property located at 5305 Green Tree,
Houston, Texas (“Green Tree”) in February of 2016. The Fosters financed the home by borrowing
money personally to provide equity infusions for the entity. The Fosters estimated that they would
receive approximately $2 million from the sale, which would thereby provide them with the ability to
retire the loans and achieve a profit distribution. To their dismay, this did not occur.

       When questioning Parker about the proceeds from the sale, Parker explained that he needed
the funds the Fosters originally provided for use in the other developments. Foster further learned


                                                   9
      Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 13 of 35



that Parker had been financing the construction of Green Tree through hard money loans. Given that
the loans on Green Tree carried a 15% interest rate, the proceeds that Foster anticipated based on his
2% rate on his personal line had quickly evaporated.

        When Charles Foster raised concerns about the lending on Green Tree, Parker told him not
to worry, and that the Fosters would get their money back through the sale of a property located at
5428 Longmont, Houston, Texas (“Longmont”). Of course, when Longmont was sold in January of
2017, the story was the same. Parker again stated that the money the Fosters personally borrowed was
used on other properties, and Longmont needed a hard money loan to complete construction.

       At this point, the Fosters were left in a position of not knowing where their money had gone.
Mr. Parker and CD Homes have never provided an accounting of these funds.

        The sale of 5341 Cedar Creek Dr., Houston, TX 77056 (“Cedar Creek”) raised further
concerns for the Fosters. At the closing of Cedar Creek in January 2018, Charles Foster was informed
there was a new lien filed against the property that had not shown up on the earlier title report and
had been placed on the property just before the scheduled closing. The Fosters learned that new lien
had been placed on the property by Parker as manager of entity that owned the property and was
made for the benefit of Hampton Lane Builders, LLC, another entity owned by Parker. Because the
title company would not close the transaction without satisfying these liens, the Fosters authorized
this newly discovered lien to be paid at the closing of Cedar Creek.

        After the closing, the Fosters learned that the Hampton Lane Builders, LLC lien had been
backdated. The purported date of the instrument was March 31, 2014. However, the notary stamp
of Anna Williams on the instrument reflects an expiration date of November 29, 2018. Because
notary stamps are only valid for four years in Texas, the specific notary stamp could not have existed
on March 31, 2014 as this would meant this specific notary stamp would have had an expiration date
of longer than four years.

         In January 2018, the relationship between the Fosters and Parker changed drastically when
Parker started asking Charles Foster to loan him money. Parker’s requests for loans started becoming
more frequent and urgent. The Fosters started taking a more hands-on role monitoring the invoices
related to the construction of the Properties.

        Further, instead of tapping into its own funds for any payments that exceeded the sum of the
construction loans and the Equity Loans, as required by the terms of the Investor Agreement
(discussed in more detail below) CD Homes caused the Debtors to borrow millions of dollars from
third-party “investors.” CD Homes also “rolled forward” unpaid debts from one project to another.
In other words, instead of paying off all lienholders once a house sold, CD Homes agreed to encumber
another project.

       Despite obtaining additional funding from various sources, CD Homes failed to complete the
Properties on time.

        Throughout this time of Parker’s and CD Homes’s business dealings with the Fosters, CD
Homes made millions of dollars in member draws to its nominal owner, Anna Williams, who is Mr.
Parker’s wife.




                                                 10
      Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 14 of 35



D.     Lead-Up to Bankruptcy.

        In early 2018, Mr. Foster began to suspect that CD Homes and Mr. Parker had mismanaged
the Debtors and their construction projects. Mr. Foster removed Mr. Parker’s management
responsibilities and sought information from CD Homes and Mr. Parker about the Debtors’ finances.
That information was not provided. Eventually, Mr. Foster discovered that the Debtors’ were heavily
indebted to previously undisclosed third-party lenders.

E.     Claims Against CD Homes.

       The Debtors and CD Homes are parties to certain Investor Agreements related to each of the
Properties. The Investor Agreements establish how the Properties are to be funded and how the
proceeds will be distributed.

       With respect to funding, the Investor Agreements provide in relevant part:

       [Debtor] and [CD Homes] agree that if funds are required to make any payments that
       exceed the sun of the Investor's equity, as defined below, and the [Construction] Loan,
       all such funds are to be provided by [CD Homes].

Investor Agreements, Paragraph 6. Accordingly, the Investor Agreements all provide that any funds
required by the Properties over the Construction Loan and the Equity Loan (as defined in the Investor
Agreements) are to be provided by CD Homes.

        CD Homes has breached Section 6 of the Investor Agreements with each of the Debtors.
Specifically, when the Properties required additional funds in excess of the Construction Loan and the
Equity Loan, rather than funding the shortfall, CD Homes and Mr. Parker obtained third-party loans
and used those loan proceeds to fund the additional costs of the Properties.

        CD Homes and Bob Parker caused Houtex to enter into loan with Spirit of Texas Bank in the
amount of $1.6 million (the “$1.6 Million SOTB Note”). According to a Sources and Uses chart
prepared by CD Homes and Bob Parker attached hereto as Exhibit B, CD Homes and Bob Parker
caused the Debtors to use proceeds from the $1.6 Million SOTB Note to fund required expenses for
the Properties in the aggregate amounts as follows:

               6111 Crab Orchard (owned by Houtex Builders): $535,596.50

               3 Thornblade (owned by Houtex Builders): $467,635.43

               2203 Looscan (owed by Looscan): $20,000

               415 Shadywood (owned by Shadywood): $406,323.41

The Debtors had no obligation to obtain the $1.6 Million SOTB Note to fund such costs; instead CD
Homes is required to fund all of these costs pursuant to the terms of the Investor Agreement. CD
Homes must reimburse the Debtor for these breaches of the Investor Agreements.

         Bob Parker and CD Homes also caused Houtex to enter into a $500,000 line of credit from
Spirit of Texas Bank (the “SOTB LOC”) which had $483,754.90 outstanding principal and interest as


                                                 11
      Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 15 of 35



of the Petition Date, and a $387,254.71 loan from Great Southwest Financial Corp. Although the
Debtors have not yet determined the exact use of these funds (because CD Homes has refused to
timely comply with discovery requests), there are only two possible scenarios for how the funds were
used. Either the funds were used in connection with the Properties, in which case, this is a breach of
the Investor Agreements since CD Homes is required to provide such extra funds, not Houtex.
Alternatively, the funds were not used in connection with any of the Properties which would mean
that CD Homes stole the money and diverted it elsewhere. If this is the case, then Houtex has a
conversion claim against CD Homes. Either way, Houtex has a claim against CD Homes for
$871,000.61 – the aggregate amount owed on the SOTB LOC and the Southwest Financial Corp.
claim.

      The Debtors have valid liquidated claims against CD Homes for breaching the Investor
Agreement and possibly conversion in the following amounts:

               Houtex: $1,874,232.54

               Looscan: $20,000

               Shadywood: $406,323.41

       The Debtors are continuing to investigate additional potential claims against CD Homes and
Mr. Parker.

                                  ARTICLE III
                    SIGNIFICANT EVENTS IN THE DEBTORS’ CASE

       The Debtors filed for bankruptcy on August 23, 2018 (the “Petition Date”). While in
bankruptcy, the Debtors are operating their properties as debtors in possession pursuant to §§ 1107(a)
and 1108 of the Bankruptcy Code.

A.     Financial Condition of Houtex.

      Houtex filed its bankruptcy schedules and State of Financial Affairs on September 7, 2018
[ECF No. 38]. As of the Petition Date, Houtex’s two main assets were 3 Thornblade Circle, Spring
TX 77389, valued at $2,275,000, and 5325 Lynbrook Dr., Houston, TX 77056, valued at $2,800,000.

        Both 3 Thornblade and 5325 Lynbrook Drive were encumbered by secured promissory notes.
As of the Petition Date, Communitybank of Texas had a lien in the amount of approximately
$1,560,332 on Lynbrook. On 3 Thornblade, Great Southwest Financial Corporation claimed liens in
the amount of approximately $350,000, while Spirit of Texas Bank claimed a lien in the amount of
$2,153,822.

       Houtex is also the payee on a $1,600,000 promissory note from an individual named Jim D.
Nored. However, based on a deposition of Mr. Nored and Mr. Parker, Mr Nored and Mr. Parker
contend that no amounts were funded under such note.

        Houtex scheduled $593,843.04 in unsecured claims, $107,850.00 of which Houtex contends
is unliquidated.



                                                 12
      Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 16 of 35



B.     Financial Condition of Shadywood.

       415 Shadywood, LLC filed its bankruptcy schedules and State of Financial Affairs on
September 7, 2018 [ECF No. 39]. As of the Petition Date, 415 Shadywood’s main asset was 415
Shadywood Road, Houston, TX 77057, valued at $3,217,500. The Shadywood property was
encumbered by a lien securing the repayment of a promissory note in the amount of $3,173,181 owed
to Independent Bank.

       415 Shadywood scheduled $653,748.99 in unsecured claims, $405,000.00 of which is disputed
and $67,717.00 of which 415 Shadywood contends is unliquidated.

C.     Financial Condition of Looscan.

        2203 Looscan Lane, LLC filed its bankruptcy schedules and State of Financial Affairs on
September 7, 2018 [ECF No. 40]. As of the Petition Date, 2203 Looscan Lane’s main asset was 2203
Looscan Lane, Houston, TX 77019, valued at $2,778,750.00. The Looscan property was encumbered
by a lien securing the repayment of a promissory note in the amount of $2,643,895.00 owed to
CommunityBank of Texas.

      In addition, a creditor named Hmaidan & Hmaidan, LLC claimed to have a junior lien on the
Looscan Property in the amount of $783,000.00. However, 2203 Looscan Lane disputed the validity
of Hmaidan’s debt.

       2203 Looscan Lane scheduled $426,213.57 in unsecured claims, $57,011.00 of which 2203
Loscan Lane contends is unliquidated.

D.     Debtor-in-Possession Financing.

        On the Petition Date, the Debtors filed an emergency motion seeking authorization to obtain
debtor-in-possession financing from Charles Foster. Mr. Foster agreed to lend $186,000 to the
Debtors at 3% interest to allow them to pay for maintenance of their properties and the costs of the
Debtors’ professionals. Mr. Foster’s loan was secured by junior liens on the Debtors’ Properties.

       The Court issued an Interim Order Authorizing the Debtors to Obtain Credit on September
7, 2018 [ECF No. 36]. The Court issued a Final Order Authorizing Debtors to Obtain Credit on
September 27, 2018 [ECF No. 70].

       The Debtors filed a second emergency motion to obtain debtor-in-possession financing on
November 14, 2018 [ECF No. 134]. The second motion sought to increase the amount of borrowing
to account for continued expenses during the Debtors’ Chapter 11 case. The Court issued an Interim
Order granting the second motion on November 19, 2018 [ECF No. 144]. On December 5, 2018,
the Court issued its final order authorizing the Debtors to borrow up to $428,154.00 from Mr. Foster.

E.     Sale of Properties.

      On November 26, 2018, the Court approved Houtex’s request to sell its property located at 3
Thornblade Circle, The Woodlands, Texas 77389 [ECF No. 158].

       On December 17, 2018, the Court approved 415 Shadywood and 2203 Looscan Lane’s


                                                 13
      Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 17 of 35



properties. [ECF Nos. 197 & 198].

       Houtex’s Lynbrook property has not yet sold.

F.     Employment of Professionals.

      The Debtors are represented by Diamond McCarthy LLP and its attorneys Charles M. Rubio
and Michael D. Fritz. The Court granted the Debtors’ application to employ Diamond McCarthy
LLP on October 12, 2018.

       The Debtors have also employed Martha Turner Sotheby’s International Realty as their Real
Estate Broker. The Court approved Martha Turner’s employment on October 17, 2018 [ECF No.
112].

       Finally, the Debtors have employed Schmuck, Smith, Tees & Company PC as their
accountants. The Court approved Schmuck’s retention on December 19, 2018 [ECF No. 201].

                                  ARTICLE IV
                    MEANS FOR IMPLEMENTATION OF THE PLAN

A.     Sale and Distribution of Non-Remnant Assets.

       1.      Thornblade Sale Proceeds. Before the Effective Date, Houtex shall pay Spirit of Texas
Bank the remaining Thornblade Sale Proceeds.

        2.     Lynbrook House. After the Confirmation Date, Houtex shall continue its efforts to sell
the Lynbrook House. As a condition precedent to the Effective Date of the Plan, Houtex shall have
sold the Lynbrook House.

        3.       Certificate of Deposit. Houtex holds a Certificate of Deposit in the amount of
approximately $250,000, which shall be used to pay Allowed Administrative Claims and otherwise
distributed pro rata to creditors of Houtex.

B.     Preservation of Causes of Action

       Unless any Causes of Action against a Person or Entity are expressly waived, relinquished,
exculpated, released, compromised, settled, assigned, and/or otherwise conveyed in the Plan or by
Court order, the Debtors reserve any and all of Causes of Action, whether arising before or after the
date the Chapter 11 Cases were filed. Such Causes of Action include, without limitation (a) all
Avoidance Actions and other potential Avoidance Actions, and (b) any and all Claims or Causes of
Action that the Debtors may have or have a right to assert against CD Homes, LLC, Robert Parker,
Anna Williams, and 1040 Hyde Park, LLC.

C.     Remnant Asset Auctions.

       1.      At the Confirmation Hearing or such later time as determined by the Debtors (the
“Shadywood and Looscan DIP Claim Determination Date”), the Debtors shall seek a determination
from the Bankruptcy Court of the Allowed amount of the Shadywood DIP Claim and the Looscan
DIP Claim. The amount of the Shadywood DIP Claim and the Looscan DIP Claim will be the initial


                                                 14
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 18 of 35



bids for the Shadywood Remnant Assets and the Looscan Remnant Assets, respectively.

        2.       Within 7 days after the Shadywood and Looscan DIP Claim Determination Date, the
Debtors shall file a Notice of Auction of Remnant Assets in the form attached hereto as Exhibit 2
(the “Notice of Auction”) in order to notify potential bidders and parties-in-interest of the Auction
for the Shadywood Remnant Assets and the Looscan Remnant Assets. The Notice of Auction
includes the bidding procedures (the “Bidding Procedures”) that will govern the sale of the
Shadywood Remnant Assets and the Looscan Remnant Assets.

      3.      Within 21 days of the entry of the Shadywood and Looscan DIP Claim
Determination Date, any party desiring to bid on the Shadywood Remnant Assets or the Looscan
Remnant Assets must provide counsel to the Debtors a certified check in the amount of the
Shadywood DIP Claim or the Looscan DIP Claim, respectively.

       4.       If there are any bidders for the Shadywood Remnant Assets or the Looscan Remnant
Assets of than the DIP Lender, there will be an Auction for the Shadywood Remnant Assets or the
Looscan Remnant Assets, as applicable, as set forth in the Notice of Auction. Any prospective bidder
must bring good available funds to the Auction for any amount such bidder bids (without including
any amount already provided to the Debtors’ counsel).

       5.        Each Auction described in the preceding paragraph shall be governed by the Bidding
Procedures.

        6.       If there are no bidders for the Shadywood Remnant Assets or the Looscan Remnant
Assets other than the DIP Lender, then the Debtors shall file a notice of on the docket indicating that
there is no auction and the Shadywood Remnant Assets and/or the Looscan Remnant Assets shall
be transferred to the DIP Lender.

        7.       If there is an auction for the Shadywood Remnant Assets or the Looscan Remnant
Assets, then the Debtors shall file a notice following such auction with the results of the auction. Any
disputes regarding the auction shall be resolved by the Bankruptcy Court.

      8.     All Shadywood Causes of Action and Looscan Causes of Action are included in the
Shadywood Remnant Assets and the Looscan Remnant Assets, respectively.

        9.      The Successful Bidder for the Shadywood Remnant Assets and the Looscan Remnant
Assets, respectively, or their successors and assigns, shall be authorized and empowered as a
representative of Shadywood and Looscan, respectively, to institute, prosecute, settle, compromise,
abandon or release all Shadywood Causes of Action and Looscan Causes of Action, respectively.

        10.     The Houtex Remnant Assets shall be assigned to the Houtex Liquidating Trust on
the Effective Date.

D.      Establishment of Houtex Liquidating Trust and Authority, Rights and Duties of
        Liquidating Trustee.

        1.       Formation. The Houtex Liquidating Trust Agreement shall be executed by Houtex and
the Liquidating Trustee, and all other necessary steps shall be taken to establish the Houtex Liquidating
Trust. The Houtex Liquidating Trust is intended to be classified for U.S. federal income tax purposes


                                                   15
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 19 of 35



as a “liquidating trust” within the meaning of Treasury Regulation § 301.7701-4(d) and all relevant
parties shall treat the Houtex Liquidating Trust as a liquidating trust, subject to definitive guidance to
the contrary from the U.S. Internal Revenue Service.

         4.       Purpose of Liquidating Trust. The Houtex Liquidating Trust shall be established for
pursuing Houtex Causes of Action transferred to the Houtex Liquidating Trust, and otherwise
liquidating and distributing the Houtex Remnant Assets, with no objective to continue or engage in
the pursuit of a trade or business.

        5.       Causes of Action to be Transferred to the Houtex Liquidating Trust. All Houtex Causes of
Action shall be Houtex Remnant Assets transferred to the Liquidating Trustee. The Liquidating
Trustee, or his successors and assigns, shall be authorized and empowered as a representative of
Houtex and its Estate to institute, prosecute, settle, compromise, abandon or release all Houtex Causes
of Action transferred to the Houtex Liquidating Trust. Additionally, on the Effective Date, the
Liquidating Trustee shall assume the prosecution of any motion, adversary proceeding, or other
proceeding in the Bankruptcy Court currently being prosecuted by Houtex and shall be substituted
for Houtex as the applicable party in interest, without the need to file any motion to substitute or
other similar document.

        6.       Identity of Liquidating Trustee. The Liquidating Trustee shall be Charles Foster.

        7.       Authority of Liquidating Trustee. Subject only to the limitations contained in this Plan
or in the Liquidating Trust Agreement, the Liquidating Trustee shall be authorized and empowered
to pursue and defend any Causes of Action as a representative of the Estate and shall have the powers
of a trustee under §§ 704 and 1106 of the Bankruptcy Code and Bankruptcy Rule 2004, including,
without limitation, the right to: (i) effect all actions and execute all agreements, instruments and other
documents necessary to implement the provisions of the Plan; (ii) make Distributions to holders of
Allowed Claims against Houtex in accordance with this Plan; (iii) object to Disputed Claims filed
against Houtex and prosecute, settle or otherwise resolve such objections; (iv) establish and administer
any reserves for Disputed Claims that may be required; (v) perform administrative services related to
implementation of this Plan or the Liquidating Trust Agreement; (vi) file all necessary tax returns and
other filings with governmental authorities on behalf of the Houtex Liquidating Trust; and (viii)
perform such other duties as are provided in the Plan and the Liquidating Trust Agreement.

       8.       Oversight of Houtex Liquidating Trust. The Bankruptcy Court shall retain jurisdiction to
consider and determine any dispute between holders of Liquidating Trust Beneficial Interests and the
Liquidating Trustee.

E.      Claims Entitled to Distribution from the Houtex Liquidating Trust.

       1.      Claims Generally. Except to the extent another provision of this Plan controls, the
Liquidating Trustee shall be responsible for paying the following Claims against Houtex from the
Houtex Remnant Assets (except to the extent already satisfied) in the following order of priority:

                     (i)     Allowed Non-DIP Administrative Claims and Professional
                Compensation Claims, in the order of priority provided in the Bankruptcy Code;

                        (ii)    Allowed Priority Claims;



                                                   16
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 20 of 35



                        (iii)    Allowed Secured Claims; and

                        (iv)     Allowed General Unsecured Claims.

Notwithstanding the foregoing, all expenses of the Houtex Liquidating Trust shall be taxed against
the gross proceeds of the Houtex Liquidating Trust and shall be satisfied prior to any Distributions
on account of Claims.

         2.        Procedure for Distributions from the Houtex Liquidating Trust. The Houtex Liquidating
Trustee shall distribute Available Cash in accordance with the Liquidating Trust Agreement from the
Houtex Remnant Assets in the Liquidating Trustee’s possession (including any Cash received from
Houtex on the Effective Date), except such amounts (i) as would be distributable to a holder of a
Disputed Claim if such Disputed Claim had been Allowed, prior to the time of such Distribution (but
only until such Claim is resolved), (ii) as are reasonably necessary to meet contingent liabilities and to
maintain the value of the Houtex Remnant Assets during the administration of the Houtex Liquidating
Trust, (iii) to pay reasonable expenses of the Liquidating Trust (including, but not limited to, any taxes
imposed on the Houtex Liquidating Trust or in respect of the Houtex Remnant Assets), and (iv) to
satisfy other liabilities incurred by the Houtex Liquidating Trust in accordance with this Plan or the
Liquidating Trust Agreement (including without limitation any applicable reserves).

       3.      Compensation of the Liquidating Trustee. The Liquidating Trustee shall be entitled to
reasonable compensation as set forth in the Liquidating Trust Agreement.

        4.       Retention of Professionals. As set forth in the Liquidating Trust Agreement, the
Liquidating Trustee may retain and reasonably compensate counsel and other professionals to assist
in its duties as Liquidating Trustee on such terms as the Liquidating Trustee deems appropriate
without Bankruptcy Court approval.

         5.       Dissolution of Liquidating Trust. Once all Houtex Remnant Assets have been liquidated
and all Distributions required to be made by the Liquidating Trustee under the Plan have been made,
the Houtex Liquidating Trust shall be dissolved and the Liquidating Trustee shall be discharged.
Notwithstanding the foregoing, in no event shall the term of the Houtex Liquidating Trust exceed
five (5) years absent Bankruptcy Court approval.

       6.      Dissolution of Houtex. The Liquidating Trustee shall formally dissolve Houtex in
accordance with applicable state law.

        7.         Indemnification of Liquidating Trustee. The Liquidating Trustee and the Liquidating
Trustee’s agents and professionals shall not be liable for actions taken or omitted in its capacity as, or
on behalf of, the Liquidating Trustee, except those acts arising out of its or their own willful
misconduct, gross negligence, bad faith, self-dealing, breach of fiduciary duty, or ultra vires acts, and
each shall be entitled to indemnification and reimbursement for fees and expenses in defending any
and all of its actions or inactions in its capacity as, or on behalf of, the Liquidating Trustee, except for
any actions or inactions involving willful misconduct, gross negligence, bad faith, self-dealing, breach
of fiduciary duty, or ultra vires acts. Any indemnification claim of the Liquidating Trustee, its agents or
professionals, shall be satisfied from the Houtex Remnant Assets. The Liquidating Trustee shall be
entitled to rely, in good faith, on the advice of its retained professionals.




                                                    17
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 21 of 35



F.     Operations of the Debtors Between Confirmation Date and Effective Date

        The Debtors shall continue to operate as debtors-in-possession during the period from the
Confirmation Date through the Effective Date. Houtex shall use all reasonable efforts to liquidate
the Lynbrook House during such period. All Debtors shall file Objections to Proofs of Claim and
obtain Final Orders resolving such Objections before the Effective Date.

         Charles Foster is authorized to continue funding the costs for the maintenance of the
Lynbrook House during such period as determined in the Debtor’s reasonable business judgment.
These amounts advanced will be added to the Houtex DIP Facility Claim amount and shall accrue
interest at three percent per annum. The Debtors shall seek a determination of the Allowed Amount
of the DIP Facility Claim on, or prior to, the Effective Date.

         If the Lynbrook House has not sold by January 31, 2019, Charles Foster has committed to
satisfy all the outstanding real property taxes on the Lynbrook House. For avoidance of doubt, any
such advance shall be added to the Houtex DIP Facility Claim.

        During the period from the Confirmation Date through the Effective Date, CommunityBank
has the right to seek relief from the stay for “cause.”

G.     Establishment of the Administrative Claims Bar Date.

       1.      The Confirmation Order shall approve the Administrative Claims Bar Date.

        2.      Except as otherwise provided in this Article IV, on or before the Administrative
Claims Bar Date, each holder of a Non-DIP Administrative Claim shall file with the Bankruptcy Court
a request for payment of its Administrative Claim.

        3.      Notwithstanding anything in this Article IV, Professionals shall not be required to file
a request for fees and expenses arising under §§ 328, 330, 331 or 503(b)(2)‒(5) of the Bankruptcy
Code, on or before the Administrative Claims Bar Date, as they will instead file final fee applications
by the Professional Fee Claim Bar Date.

H.     Term of Injunctions or Stays.

        Unless otherwise provided, all injunctions or stays provided for in the Chapter 11 Cases
pursuant to §§ 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation
Date, shall remain in full force and effect until the Chapter 11 Cases are closed.

I.     Debtors’ Professionals.

        Upon the Effective Date, the Debtors’ Professionals shall be released and discharged from all
further authority, duties, responsibilities and obligations relating to and arising from the Chapter 11
Case; provided, however, that the Debtors’ Professionals shall be deemed retained after such date solely
with respect to applications filed pursuant to §§ 330 and 331 of the Bankruptcy Code. The Liquidating
Trustee shall pay the reasonable fees, costs and expenses of such Professionals incurred after the
Effective Date, if the Bankruptcy Court approves such fees, costs and expenses.




                                                  18
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 22 of 35



J.     Closure of Looscan and Shadywood Cases.

        After (i) the Auctions of the Looscan Remnant Assets and the Shadywood Remnant Assets
have concluded, (ii) Final Orders resolving any objections to Claim against Looscan and Shadywood
have been issued; and (iii) holders of Allowed Claims against Looscan and Shadywood have been paid
pursuant to this Plan, Looscan and Shadywood shall move the Bankruptcy Court for the issuance of
final decrees closing the Looscan and Shadywood Chapter 11 Cases.

                                    ARTICLE V
                       PROVISIONS GOVERNING DISTRIBUTIONS

A.     Initial Distributions from Remnant Asset Proceeds

        If any Debtor receives Remnant Asset Proceeds, each Debtor shall distribute such Remnant
Asset Proceeds in accordance with the terms, treatment and priority provided in this Plan as soon as
practicable after the closing of the sales of Remnant Assets; provided; however, that no Debtor shall
distribute such amounts as would be distributable to a holder of a Disputed Claim if such Disputed
Claim had been Allowed, prior to the time of such Distribution (but only until such Claim is resolved).

B.     Initial Distributions from Houtex Liquidating Trust

        The Liquidating Trustee shall distribute Available Cash in accordance with the terms,
treatment and priority provided in this Plan and the Liquidating Trust Agreement from the Houtex
Remnant Assets in the Liquidating Trustee’s possession (including any Cash received from the Debtor
on the Effective Date), except such amounts (i) as would be distributable to a holder of a Disputed
Claim if such Disputed Claim had been Allowed, prior to the time of such Distribution (but only until
such Claim is resolved), (ii) as are reasonably necessary to meet contingent liabilities and to maintain
the value of the Houtex Remnant Assets during the administration of the Liquidating Trust, (iii) to
pay reasonable expenses of the Liquidating Trust (including, but not limited to, any taxes imposed on
the Liquidating Trust or in respect of the Houtex Remnant Assets), and (iv) to satisfy other liabilities
incurred by the Liquidating Trust in accordance with this Plan or the Liquidating Trust Agreement
(including without limitation any applicable reserves.

C.     Subsequent Distributions.

        Any Distribution that is not made on any date specified herein or in the Liquidating Trust
Agreement because the Claim that would have been entitled to receive that Distribution is not an
Allowed Claim on such date, shall be distributed as soon as practicable, and in accordance with the
terms of this Plan and the Liquidating Trust Agreement, as applicable, after such Claim is Allowed by
a Final Order of the Bankruptcy Court.

       Distributions to all holders of Liquidating Trust Beneficial Interests shall be made in
accordance with the terms of the Liquidating Trust Agreement. On the Final Distribution Date, the
Liquidating Trustee shall distribute the remaining assets of the Houtex Liquidating Trust to the
Persons or Entities entitled to such assets.

D.     Delivery of Distributions.

          1.   General Provisions; Undeliverable Distributions.


                                                  19
      Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 23 of 35



         Subject to Bankruptcy Rule 9010 and except as otherwise provided herein, Distributions to
the holders of Allowed Claims shall be made at (i) the address of each holder as set forth in the
Schedule, unless superseded by the address set forth on proofs of Claim filed by such holder or (ii)
the last known address of such holder if no proof of Claim is filed or if the Debtor or Liquidating
Trustee has been notified in writing of a change of address. If any Distribution is returned as
undeliverable, the Debtor or Liquidating Trustee may, in its or his sole discretion, make such efforts
to determine the current address of the holder of the Claim with respect to which the Distribution
was made, but no Distribution to any holder shall be made unless and until the then-current address
of the holder has been determined, at which time the Distribution to such holder shall be made to the
holder without interest from and after the Effective Date through the date of Distribution. Amounts
in respect of any undeliverable Distributions shall be returned to, and held in trust by, the Debtor or
Liquidating Trust until the Distributions are claimed or are deemed to be unclaimed property under §
347(b) of the Bankruptcy Code. The Debtor and or the Liquidating Trustee shall have the discretion
to determine how to make Distributions in the most efficient and cost-effective manner possible;
provided, however, that such discretion may not be exercised in a manner inconsistent with any
express requirements of the Plan or the Liquidating Trust Agreement.

          2.   Unclaimed Property.

        Distributions that are not claimed by the expiration of one year from the Effective Date shall
be deemed to be unclaimed property under § 347(b) of the Bankruptcy Code, and the Claims with
respect to which those Distributions are made shall be automatically cancelled. After the expiration
of that one-year period, the right of any Entity to those Distributions shall be discharged and forever
barred. Nothing contained in the Plan shall require the Debtor or Liquidating Trustee to attempt to
locate any holder of an Allowed Claim.

E.     Manner of Cash Payments Under the Plan.

       Cash payments made pursuant to the Plan shall be in United States dollars by checks drawn
on a domestic bank or by wire transfer from a domestic bank, as applicable.

F.     Time-Bar to Cash Payments by Check.

         Checks issued on account of Allowed Claims shall be null and void if not negotiated within
ninety (90) days after the date of issuance thereof. Requests for the reissuance of any check that
becomes null and void pursuant to this section shall be made by the holder of the Allowed Claim
directly to the Person or Entity who originally issued the check, in writing, on or before the later of
the first anniversary of the Effective Date or the first anniversary of the date on which the Claim at
issue became an Allowed Claim. After that date, all Claims in respect of void checks shall be
discharged and forever barred and the proceeds of those checks shall become unclaimed property in
accordance with § 347(b) of the Bankruptcy Code.

G.     Compliance with Tax Requirements.

       In connection with making Distributions under this Plan, to the extent applicable, the
Liquidating Trustee shall comply with all tax withholding and reporting requirements imposed on it
by any governmental unit, and all Distributions pursuant to this Plan shall be subject to such
withholding and reporting requirements. The Liquidating Trustee may withhold the entire


                                                  20
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 24 of 35



Distribution due to any holder of an Allowed Claim until such time as such holder provides the
necessary information to comply with any withholding requirements of any governmental unit. Any
property so withheld will then be paid by the Liquidating Trustee to the appropriate authority. If the
holder of an Allowed Claim fails to provide the information necessary to comply with any withholding
requirements of any governmental unit within six months from the date of first notification to the
holder of the need for such information or for the Cash necessary to comply with any applicable
withholding requirements, then such holder’s Distribution shall be treated as an undeliverable
Distribution in accordance with the terms of this Article V.

H.      No Payments of Fractional Dollars and Minimum Distributions.

         Notwithstanding any other provision of the Plan to the contrary, no payment of fractional
dollars shall be made pursuant to the Plan. Whenever any payment of a fraction of a dollar under the
Plan would otherwise be required, the actual Distribution made shall reflect a rounding of such
fraction to the nearest whole dollar. The Liquidating Trustee shall not be obligated to make any
Distribution of less than $10.

I.      Interest on Claims.

        Interest shall not accrue on Claims and no holder of a Claim shall be entitled to interest
accruing on or after the Petition Date on any Claim. Interest shall not accrue or be paid on any Claim,
or portion thereof, that is a Disputed Claim in respect of the period from the Effective Date to the
date such Disputed Claim, or portion thereof, becomes an Allowed Claim and Distributions are made
on account thereof. Except as expressly provided herein or in a Final Order of the Bankruptcy Court,
no prepetition Claim shall be Allowed to the extent that it is for post-petition interest or other similar
charges.

J.      No Distribution in Excess of Allowed Amount of Claim.

       Notwithstanding anything to the contrary contained in the Plan, no holder of an Allowed
Claim shall receive in respect of that Claim any Distribution in excess of the Allowed amount of that
Claim.

K.      Setoff and Recoupment.

        The Debtors or the Liquidating Trustee may, but shall not be required to, setoff against, or
recoup from, any Claim and the Distributions to be made pursuant to the Plan in respect thereof, any
claims or defenses of any nature whatsoever that any Debtor or Estate may have against the holder of
such Claim, but neither the failure to do so nor the allowance of any Claim under the Plan shall
constitute a waiver or release on behalf of the Debtors, their Estates, and, if applicable, the Houtex
Liquidating Trust, as a successor-in-interest of any right of setoff or recoupment that any of them may
have against the holder of any Claim.

L.      No Distribution Pending Allowance.

        Notwithstanding any other provision of the Plan, the Debtors or the Liquidating Trustee shall
not distribute any Cash or other property on account of any Claim that is Disputed unless and until
such Claim or portion thereof becomes Allowed.



                                                   21
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 25 of 35



                           ARTICLE VI
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.     Assumption and Rejection of Executory Contracts and Unexpired Leases.

        The Plan shall constitute a motion to reject all Executory Contracts and Unexpired Leases
other than those Executory Contracts and Unexpired Leases designated for assumption either in this
Plan or in the Executory Contract and Unexpired Lease Assumption and Assignment Schedule, which
schedule shall be filed with the Plan Supplement if necessary. The entry of the Confirmation Order
by the Bankruptcy Court shall constitute approval of all such rejections and assumptions and
assignments pursuant to §§ 365(a) and 1123 of the Bankruptcy Code.

B.     Claims Based on Rejection of Executory Contracts and Unexpired Leases.

        Claims resulting from the rejection of Executory Contracts and Unexpired Leases pursuant to
Article VI.A, or the expiration or termination of any Executory Contract or Unexpired Lease after the
entry of the Confirmation Order, but prior to the Effective Date, must be filed with the Bankruptcy
Court and served on the Liquidating Trustee no later than thirty (30) days after the Effective Date.
Any Claims arising from the rejection of an Executory Contract or Unexpired Lease pursuant to this
paragraph for which proofs of Claim are not timely filed within that time period will be forever barred
from assertion against the Debtors, their Estates, the Liquidating Trust, their successors and assigns,
and its assets and properties, unless otherwise ordered by the Bankruptcy Court or as otherwise
provided herein. All such Claims shall, as of the Effective Date, be subject to the permanent
injunction set forth in Article VIIID herein. Unless otherwise ordered by the Bankruptcy Court or
provided in this Plan, all such Claims that are timely filed as provided in the Plan shall be treated as
General Unsecured Claims of the appropriate Debtor.

                                ARTICLE VII
                CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

       The following are conditions precedent to the occurrence of the Effective Date of the Plan:

          1.   The Confirmation Order has been entered and become a Final Order.

          2. The Liquidating Trust Agreement has been executed and become effective, and all
conditions to closing set forth therein shall have been satisfied.

           3. The Lynbrook House, Looscan Remnant Assets, and the Shadywood Remnant Assets
shall have been sold.

         4. All Objections to Proofs of Claims shall have been adjudicated by a Final Order of the
Bankruptcy Court.

        The Debtors may waive the occurrence of, or modify, any of the foregoing conditions
precedent to the Effective Date. Any such waiver may be effected at any time, without notice, without
leave or order of the Bankruptcy Court, and without any formal action other than proceeding to
consummate the Plan. Any actions required to be taken on the Effective Date shall take place and




                                                  22
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 26 of 35



shall be deemed to have occurred simultaneously, and no such action shall be deemed to have occurred
prior to the taking of any other such action.

                             ARTICLE VIII
     INDEMNIFICATION, RELEASE, INJUNCTIVE AND RELATED PROVISIONS

A.      Compromise and Settlement.

        Pursuant to § 363 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration
for the Distributions and other benefits provided pursuant to the Plan, the provisions of the Plan shall
constitute a good faith compromise of all Claims and Member Interests. The entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or
settlement of all Claims and Member Interests, as well as a finding by the Bankruptcy Court that such
compromise or settlement is fair, equitable, reasonable and in the best interests of the Debtors, their
Estates, and holders of Claims and Member Interests.

B.      Releases.

            1.       Releases by the Debtor and the Estate. Notwithstanding anything contained in the Plan
to the contrary, as of the Effective Date, for the good and valuable consideration provided by each of
the Releasees, including, without limitation, the services of the Releasees in facilitating the expeditious
implementation of the Plan, the Debtors hereby provide a full release to the Releasees (and each such
Releasee so released shall be deemed released and discharged by the Debtors) from any and all Causes
of Action and any other debts, obligations, rights, suits, damages, actions, remedies and liabilities
whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known
or unknown, foreseen or unforeseen, existing as of the Effective Date or thereafter arising, in law, at
equity, whether for tort, contract, violations of federal or state securities laws, or otherwise, based in
whole or in part upon any act or omission, transaction, event or other occurrence or circumstances,
including actions in connection with indebtedness for money borrowed by the Debtors, existing or
taking place prior to or on the Effective Date arising from or related in any way to the Debtors,
including, without limitation, those that the Debtors would have been legally entitled to assert or that
any holder of a Claim or Member Interest or other Person or Entity would have been legally entitled
to assert for or on behalf of the Debtors or their Estates and further including those in any way related
to the Estates, the Chapter 11 Cases or the Plan; provided, however, that the foregoing provisions of this
Article VIII.B.1 not operate to waive or release the Releasees from any obligation under this Plan, the
Liquidating Trust Agreement, or the Confirmation Order, as applicable.

           2.        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
of the releases set forth in this Article VIII.B pursuant to Bankruptcy Rule 9019 and its finding that
they are: (a) in exchange for good and valuable consideration, representing a good faith settlement
and compromise of the Claims and Causes of Action thereby released; (b) in the best interests of the
Debtor and all holders of Claims and Member Interests; (c) fair, equitable and reasonable; (d) approved
after due notice and opportunity for hearing; and (e) a bar to any of the Releasees asserting any Claim
or Cause of Action thereby released.




                                                    23
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 27 of 35



C.      Exculpation.

         Notwithstanding anything contained in the Plan to the contrary, the Releasees shall neither
have nor incur any liability to any Person or Entity for any Claims or Causes of Action arising on or
after the Petition Date, including any act taken or omitted to be taken in connection with, or related
to, formulating, negotiating, preparing, disseminating, implementing, administering, confirming or
consummating the Plan, the Disclosure Statement, or any other contract, instrument, release or other
agreement or document created or entered into in connection with the Plan or Disclosure Statement
or any other post-petition act taken or omitted to be taken in connection with or in contemplation of
the Plan; provided, however, that the foregoing provisions of this Article VIII.C shall have no effect on
the liability of any Person or Entity that results from any such act or omission that is determined in a
Final Order to have constituted gross negligence or willful misconduct; provided, further, that each
Releasee shall be entitled to rely upon the advice of counsel concerning its duties; provided, further, that
the foregoing provisions of this Article VIII.C shall not apply to any acts, omissions, Claims, Causes
of Action or other obligations expressly set forth in and preserved by the Plan or any defenses thereto.

D.      Injunction.

            1.     Except as otherwise expressly provided for in the Plan or in obligations issued
pursuant to the Plan, from and after the Effective Date, all Persons and Entities are permanently
enjoined from commencing or continuing in any manner against the Debtors or their successors and
assigns and its assets and properties, as the case may be, any suit, action or other proceeding, on
account of or respecting any Claim, demand, liability, obligation, debt, right, Cause of Action, interest
or remedy released or to be released pursuant to the Plan or the Confirmation Order.

            2.      Except as otherwise expressly provided for in the Plan or in obligations issued
pursuant to the Plan, from and after the Effective Date, all Entities shall be precluded from asserting
against the Debtors, their Estates, the Houtex Liquidating Trust and Liquidating Trustee (if
applicable), their successors and assigns and their assets and properties, any other Claims or Member
Interests based upon any documents, instruments, or any act or omission, transaction or other activity
of any kind or nature that occurred prior to the Effective Date.

             3.    The rights afforded in the Plan and the treatment of all Claims and Member
Interests in the Plan shall be in exchange for and in complete satisfaction of Claims and Member
Interests of any nature whatsoever, against the Debtors or any of their assets or properties. On the
Effective Date, all such Claims against, and Member Interests in, the Debtors shall be satisfied and
released in full.

            4.     Except as otherwise expressly provided for in the Plan or in obligations issued
pursuant to the Plan, all Parties and Entities are permanently enjoined, on and after the Effective Date,
on account of any Claim or Member Interest satisfied and released hereby, from:

               (a)    commencing or continuing in any manner any action or other proceeding of
any kind against any Debtor, its successors and assigns, or its assets and properties;

              (b)     enforcing, attaching, collecting or recovering by any manner or means any
judgment, award, decree or order against any Debtor, its successors and assigns, and its assets and
properties;


                                                    24
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 28 of 35



               (c)     creating, perfecting or enforcing any encumbrance of any kind against any
Debtor, or the property or estate of the Debtor;

                 (d)     asserting any right of setoff, subrogation or recoupment of any kind against
any obligation due from any Debtor or against the property or estate of any Debtor, except to the
extent a right to setoff, recoupment or subrogation is asserted with respect to a timely filed proof of
claim; or

                (e)     commencing or continuing in any manner any action or other proceeding of
any kind in respect of any Claim or Member Interest or Cause of Action released or settled hereunder.

E.      Release of Liens.

         Except as otherwise provided in the Plan or in any contract, instrument, release or other
agreement or document created pursuant to the Plan, on the Effective Date, all mortgages, deeds of
trust, Liens, pledges or other security interests against property of the Debtors shall be fully released
and discharged, and all of the Debtors’ rights, title and interests in such property shall be distributed
or transferred in accordance with this Plan.

F.      Carve-Out

        Nothing in the Plan will release any Causes of Action retained by the Debtor and transferred
to the Houtex Liquidating Trust.

                                      ARTICLE IX
                               RETENTION OF JURISDICTION

         Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, the Bankruptcy Court shall, after the Effective Date, retain such jurisdiction over the Chapter
11 Cases and with respect to all matters related to the Chapter 11 Cases, the Debtors, their Estates, all
property of their Estates, and the Plan as is legally permissible, including, without limitation,
jurisdiction to:

            1.      allow, disallow, determine, liquidate, classify, estimate or establish the priority or
secured or unsecured status of any Claim or Member Interest, including the resolution of any request
for payment of any Administrative Claim and the resolution of any and all objections to the allowance,
secured status or priority of Claims or Member Interests;

           2.      grant, deny or otherwise resolve any and all applications of Professionals for
allowance of compensation or reimbursement of expenses authorized pursuant to the Bankruptcy
Code or the Plan, for periods ending on or before the Effective Date;

           3.      resolve any matters related to the assumption, assignment or rejection of any
executory contract or unexpired lease to which a Debtor was party or with respect to which a Debtor
may be liable and to hear, determine and, if necessary, liquidate, any Claims arising therefrom;

          4.      ensure that Distributions to holders of Allowed Claims and Member Interests are
accomplished pursuant to the provisions of the Plan;



                                                   25
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 29 of 35



            5.       decide or resolve any motions, adversary proceedings, contested or litigated
matters and any other matters and grant or deny any applications involving the Debtors that may be
pending on the Effective Date or instituted by the Liquidating Trustee after the Effective Date,
provided, however, the right of the Liquidating Trustee to commence actions in all appropriate
jurisdictions shall be fully reserved;

           6.     enter such orders as may be necessary or appropriate to implement or consummate
the provisions of the Plan and all other contracts, instruments, releases, indentures and other
agreements or documents adopted in connection with the Plan or the Disclosure Statement;

            7.     resolve any cases, controversies, suits or disputes that may arise in connection with
the Effective Date, interpretation or enforcement of the Plan or any Entity’s obligations incurred in
connection with the Plan;

           8.      issue injunctions, enforce them, enter and implement other orders or take such
other actions as may be necessary or appropriate to restrain interference by any Entity with the
Effective Date or enforcement of the Plan, except as otherwise provided in the Plan;

            9.      enforce the various provisions of the Plan and the Liquidating Trust Agreement;

            10.     enforce the Injunction set forth herein;

           11.     resolve any cases, controversies, suits or disputes with respect to the releases,
injunction and other provisions contained herein, and enter such orders as may be necessary or
appropriate to implement or enforce all such releases, injunctions and other provisions;

           12.     enter and implement such orders as necessary or appropriate if the Confirmation
Order is modified, stayed, reversed, revoked or vacated;

           13.     resolve any other matters that may arise in connection with or relate to the Plan,
the Disclosure Statement, the Confirmation Order or any contract, instrument, release, indenture or
other agreement or document adopted in connection with the Plan or the Disclosure Statement; and

           14.    enter an order or the decree contemplated in Bankruptcy Rule 3022 concluding
the Chapter 11 Cases.

                                     ARTICLE X
                       SOLICITATION AND VOTING PROCEDURES

        This Disclosure Statement, which is accompanied by a ballot or ballots to be used for voting
on the Plan, is being distributed to the holders of Claims in those Classes that are entitled to vote to
accept or reject the Plan. The procedures and instructions for voting and related deadlines are set
forth in the Disclosure Statement Order [ECF No. [●]].

The Disclosure Statement Order is incorporated herein by reference and should be read in
conjunction with this Disclosure Statement and in formulating a decision to vote to accept or
reject the Plan.



                                                  26
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 30 of 35



THE DISCUSSION OF THE SOLICITATION AND VOTING PROCESS SET FORTH
IN THIS DISCLOSURE STATEMENT IS ONLY A SUMMARY. PLEASE REFER TO
THE DISCLOSURE STATEMENT ORDER AND THE INSTRUCTIONS
ACCOMPANYING THE BALLOT FOR A MORE COMPREHENSIVE DESCRIPTION
OF THE SOLICITATION AND VOTING PROCESS.

A.      Holders of Claims Entitled to Vote on the Plan.

        Under the provisions of the Bankruptcy Code, not all holders of Claims against a debtor are
entitled to vote on a chapter 11 plan. The Debtors are soliciting votes to accept or reject the Plan
only from holders of the following classes: Shadywood DIP Facility Claim, Looscan DIP Facility
Claim, Spirit of Texas Bank, Great Southwest Financial Corporation, Houtex General Unsecured
Claims, Shadywood General Unsecured Claims and Looscan General Unsecured Claims (collectively,
the “Voting Classes”). The holders of claims in the Voting Classes are Impaired under the Plan and
may, in certain circumstances, receive a distribution under the Plan. Accordingly, holders of allowed
Claims in the Voting Classes have the right to vote to accept or reject the Plan.

        The Debtors are not soliciting votes from holders of any other class. Additionally, the
Disclosure Statement Order provides that certain holders of Claims in Houtex General Unsecured
Claims Class, Shadywood General Unsecured Claims Class and Looscan General Unsecured Claims
Class, such as those holders whose Claims have been disallowed or are subject to a pending objection,
are not entitled to vote to accept or reject the Plan.

B.      Voting Record Date.

        The Voting Record Date is [●], 2019. The Voting Record Date is the date on which it will
be determined which holders of Claims in the Voting Clas are entitled to vote to accept or reject the
Plan and whether Claims have been properly assigned or transferred under Bankruptcy Rule 3001(e)
such that an assignee or transferee, as applicable, can vote to accept or reject the Plan as the holder of
a Claim.

C.      Submitting Votes on the Plan.

        The Voting Deadline is [●], 2019, at [●].m. (prevailing Central Time). In order to be
counted as votes to accept or reject the Plan, all ballots must be properly executed, completed, and
delivered (either by using the return envelope provided, by first class mail, overnight courier, or
personal delivery) so that the ballots are actually received by the Debtors’ counsel on or before the
Voting Deadline by one of the following methods:

 If by Email:                                      If by U.S. Mail or Delivery:
 Send the completed ballot to the following        Send the completed ballot form to the following
 email address:                                    address:
 crubio@diamondmccarthy.com
                                                   Diamond McCarthy LLP
                                                   Attention: Houtex Processing
                                                   909 Fannin, Suite 3700
                                                   Houston, Texas 77010




                                                   27
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 31 of 35



D.      Which Ballots Are Not Counted.

No ballot will be counted toward confirmation if, among other things:

       1.      it is illegible or contains insufficient information to permit the identification of the
holder of the Claim;

        2.      it was transmitted by a method other than as specifically set forth in the ballots;

        3.      it was cast by a Person or Entity that is not entitled to vote on the Plan;

       4.      it was cast for a Claim listed in the Debtors’ Schedules as contingent, unliquidated, or
disputed, for which the applicable Claims bar date has passed and no Proof of Claim was timely filed,
or to which the Debtors or another party-in-interest with standing has objected, and such objection
remains unresolved;

        5.      it is unsigned; or

        6.      it is not clearly marked to either accept or reject the Plan, or it is marked both to accept
and reject the Plan.

Please refer to the Disclosure Statement Order, and the instructions accompanying the ballot
provided to you for additional requirements with respect to voting to accept or reject the Plan.

ANY BALLOT RECEIVED AFTER THE VOTING DEADLINE OR OTHERWISE NOT
IN COMPLIANCE WITH THE DISCLOSURE STATEMENT ORDER, OR THE
INSTRUCTIONS ACCOMPANYING THE BALLOT PROVIDED TO YOU WILL NOT
BE COUNTED.

                                       ARTICLE XI
                                CONFIRMATION OF THE PLAN

A.      Requirements for Confirmation of the Plan.

         Among the requirements for confirmation of the Plan pursuant to § 1129 of the Bankruptcy
Code are: (1) the Plan is accepted by all Impaired Classes of Claims, or if rejected by an Impaired
Class, the Plan “does not discriminate unfairly” and is “fair and equitable” as to the rejecting Impaired
Class; (2) the Plan is feasible; and (3) the Plan is in the “best interests” of holders of Claims.

         At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan satisfies
all of the requirements of § 1129 of the Bankruptcy Code. The Debtors believe that: (1) the Plan
satisfies, or will satisfy, all of the necessary statutory requirements of chapter 11; (2) the Debtors has
complied, or will have complied, with all of the necessary requirements of chapter 11; and (3) the Plan
has been proposed in good faith.

B.      Best Interests of Creditors/Liquidation Analysis.

       Often called the “best interests” test, § 1129(a)(7) of the Bankruptcy Code requires that a
bankruptcy court find, as a condition to confirmation, that a chapter 11 plan provides, with respect to


                                                    28
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 32 of 35



each impaired class, that each holder of a Claim in such impaired class either (1) has accepted the plan
or (2) will receive or retain under the plan property of a value that is not less than the amount that the
non-accepting holder would receive or retain if the Debtors were liquidated under chapter 7.

      The Debtors believe that confirmation of the Plan will provide an equivalent or better
monetary return to holders of Claims as would a liquidation under chapter 7 of the Bankruptcy Code.

        If the Debtor’s cases were converted to cases under chapter 7 of the Bankruptcy Code, the
Debtors’ estimate that each of the Debtor’s estate would incur additional administrative costs in the
amount of approximately $10,000 to $25,000 for fees to the chapter 7 trustee and expenses for chapter
7 trustee’s counsel, and potentially more under certain scenarios. Therefore, by avoiding these extra
administrative costs, the Plan satisfies the best interest of the creditors test.

        Attached hereto as Exhibit C is a Liquidation Analysis reflecting potential recovery scenarios
for each of the Debtor’s estates under the chapter 11 plan and under a hypothetical chapter 7.

C.      Feasibility.

        Section 1129(a)(11) of the Bankruptcy Code requires that confirmation of a plan of
reorganization is not likely to be followed by the liquidation, or the need for further financial
reorganization of the debtor, or any successor to the debtor unless such liquidation or reorganization
is proposed in such plan of reorganization.

         The Plan satisfies Section 1129(a)(11) of the Bankruptcy Code by providing for an orderly
liquidation of the Debtors.

D.      Acceptance by Impaired Classes.

        The Bankruptcy Code requires, as a condition to confirmation, except as described in the
following section, that each class of Claims impaired under a plan accept the plan. A class that is not
“impaired” under a plan is deemed to have accepted the plan and, therefore, solicitation of acceptances
with respect to such a class is not required.5 Section 1126(c) of the Bankruptcy Code defines
acceptance of a plan by a class of impaired claims as acceptance by holders of at least two-thirds in a
dollar amount and more than one-half in a number of allowed claims in that class, counting only those
claims that have actually voted to accept or to reject the plan. Thus, a class of claims will have voted
to accept the plan only if two-thirds in amount and a majority in number actually cast their ballots in
favor of acceptance.

E.      Confirmation Without Acceptance by All Impaired Classes.

        Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan even if
all impaired classes have not accepted it; provided that the plan has been accepted by at least one
impaired class. Pursuant to § 1129(b) of the Bankruptcy Code, notwithstanding an impaired class’s

5       A class of claims is “impaired” within the meaning of § 1124 of the Bankruptcy Code unless the plan
        (a) leaves unaltered the legal, equitable and contractual rights to which the claim entitles the holder of
        such claim or (b) cures any default, reinstates the original terms of such obligation, compensates the
        holder for certain damages or losses, as applicable, and does not otherwise alter the legal, equitable, or
        contractual rights to which such claim entitles the holder of such claim.


                                                       29
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 33 of 35



rejection or deemed rejection of the plan, the plan will be confirmed, at the Debtors’ request, in a
procedure commonly known as a “cramdown” so long as the plan does not “discriminate unfairly”
and is “fair and equitable” with respect to each class of Claims that is impaired under, and has not
accepted, the plan.

        If any Impaired Class rejects the Plan, the Debtors reserve the right to seek to confirm the
Plan utilizing the “cramdown” provision of § 1129(b) of the Bankruptcy Code. To the extent that any
Impaired Class rejects the Plan or is deemed to have rejected the Plan, the Debtors will request
confirmation of the Plan, as it may be modified from time to time, under section 1129(b) of the
Bankruptcy Code. The Debtors reserve the right to alter, amend, modify, revoke, or withdraw the
Plan or any Plan Supplement document, including the right to amend or modify the Plan or any Plan
Supplement document to satisfy the requirements of section 1129(b) of the Bankruptcy Code.

                1.      No Unfair Discrimination.

         The “unfair discrimination” test applies to classes of claims or interests that are of equal
priority and are receiving different treatment under a plan. The test does not require that the treatment
be the same or equivalent, but that treatment be “fair.” In general, bankruptcy courts consider whether
a plan discriminates unfairly in its treatment of classes of claims of equal rank (e.g., classes of the same
legal character). Bankruptcy courts will take into account a number of factors in determining whether
a plan discriminates unfairly. A plan could treat two classes of unsecured creditors differently without
unfairly discriminating against either class.

                2.      Fair and Equitable Test.

        The “fair and equitable” test applies to classes of different priority and status (e.g., secured
versus unsecured) and includes the general requirement that no class of claims receive more than 100
percent of the amount of the allowed claims in the class. As to a dissenting class, the test sets different
standards depending upon the type of claims in the class.

        (a)     Secured Claims.

        The condition that a plan be “fair and equitable” to a non-accepting class of secured claims
may be satisfied, among other things, if a debtor demonstrates that: (i) the holders of such secured
claims retain the liens securing such claims to the extent of the allowed amount of the claims, whether
the property subject to the liens is retained by the debtor or transferred to another entity under the
plan; and (ii) each holder of a secured claim in the class receives deferred cash payments totaling at
least the allowed amount of such claim with a present value, as of the effective date of the plan, at
least equivalent to the value of the secured claimant’s interest in the debtor’s property subject to the
liens.

        (b)     Unsecured Claims.

        The condition that a plan be “fair and equitable” to a non-accepting class of unsecured claims
includes the requirement that either: (i) the plan provides that each holder of a claim of such class
receive or retain on account of such claim property of a value, as of the effective date of the plan,
equal to the allowed amount of such claim; or (ii) the holder of any claim or interest that is junior to
the claims of such class will not receive or retain under the plan on account of such junior claim or



                                                    30
       Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 34 of 35



junior interest any property.

        (c)     Interests

        The condition that a plan be “fair and equitable” to a non-accepting class of interests includes
the requirements that either: (i) the plan provides that each holder of an interest in that class receives
or retains under the plan on account of that interest property of a value, as of the effective date of the
plan, equal to the greater of: (1) the allowed amount of any fixed liquidation preference to which such
holder is entitled; (2) any fixed redemption price to which such holder is entitled; or (3) the value of
such interest; or (ii) if the class does not receive the amount as required under (i) no class of interests
junior to the non-accepting class may receive a distribution under the plan.

                                     ARTICLE XII
                            TAX CONSEQUENCES OF THE PLAN

        The following discussion generally sets forth the Federal income tax consequences to creditors
upon confirmation and consummation of the Plan. No ruling has been sought or obtained by the
Debtor from the Internal Revenue Service (“IRS”) with respect to any of these matters. The following
discussion of Federal income tax consequences is not binding on the IRS and is general in nature. No
statement can be made herein with respect to the particular Federal income tax consequences to any
creditor.

       Creditors may be taxed on distributions they receive from the Estate. The amount of the
income or gain, and its character as ordinary income or capital gain or loss, as the case may be, will
depend upon the nature of the Claim of each particular creditor.

        The method of accounting utilized by a creditor for Federal income tax purposes may also
affect the tax consequences of a distribution. In general, the amount of gain (or loss) recognized by
any such creditor distributes will be the difference between (i) the creditor’s basis for Federal income
tax purposes, if any, in the Claim and (ii) the amount of the distribution received. Whether the
distribution will generate ordinary income or capital gain will depend upon whether the distribution is
in payment of a Claim or an item which would otherwise generate ordinary income on the one hand
or in payment of a Claim which would constitute a return of capital.

     ALL HOLDERS OF CLAIMS ARE URGED TO CONSULT THEIR OWN TAX
ADVISORS FOR THE FEDERAL, STATE, LOCAL AND OTHER TAX CONSEQUENCES
APPLICABLE UNDER THE PLAN.

                                   ARTICLE XIII
                         CONCLUSION AND RECOMMENDATION

         In the opinion of the Debtors, the Plan is preferable to the alternatives described in this
Disclosure Statement because it provides greater value to the Debtors’ creditors than would otherwise
result in a liquidation under chapter 7 of the Bankruptcy Code. Further, the Debtors believe that
payments will be made to creditors more quickly under this Plan than in Chapter 7. In addition, any
alternative other than confirmation of the Plan could result in extensive delays and increased
administrative expenses resulting in smaller distributions to holders of Allowed Claims than that which
is proposed under the Plan.


                                                    31
      Case 18-34658 Document 328 Filed in TXSB on 08/05/19 Page 35 of 35



         Accordingly, the Debtors recommend that holders of Claims entitled to vote on the Plan
support confirmation of the Plan and vote to accept the Plan by returning their Ballots so that they
will be received by the Debtors no later than [●].m. (prevailing Central Time) on [●], 2019.



 Dated: August 5, 2019
 Houston, Texas

                                                     HOUTEX BUILDERS, LLC
                                                     2203 LOOSCAN LANE, LLC
                                                     415 SHADYWOOD, LLC

                                                     /s/Charles Foster
                                                     Manager



                                                     DIAMOND McCARTHY LLP

                                                     /s/Charles M. Rubio
                                                     Charles M. Rubio
                                                     TBA No. 24083768
                                                     Michael D. Fritz
                                                     TBA No. 24083029
                                                     909 Fannin, Suite 3700
                                                     Houston, TX 77010
                                                     (713) 333-5100
                                                     crubio@diamondmccarthy.com
                                                     mfritz@diamondmccarthy.com

                                                     Counsel to Houtex Builders, LLC; 2203 Looscan
                                                     Lane, LLC; and 415 Shadywood, LLC




                                                32
